Review by certiorari of a final determination of the State Tax Commission made on September 24, 1934, affirming annual corporation franchise taxes assessed against petitioner under section 182 of the Tax Law for the tax years 1931, 1932 and 1933. The question here is whether interest paid on certain bonds to non-stockholders came within the definition of interest paid on debenture bonds under section 182 of the Tax Law. The petitioner purchased certain real estate and placed a first mortgage thereon. It also issued the bonds in question, using the proceeds of their sale toward the acquisition of the real estate, and entered into a trust agreement by which it assigned to the trustee the moneys to be paid as rent under leases of the property. It claims that because these bonds were thus secured they were not debenture bonds. Determination unanimously confirmed, with fifty dollars costs and disbursements. Present — Hill, P. J., McNamee, Crapser, Bliss and Heffernan, JJ.